Opinion issued December 3, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-15-00700-CR
                           ———————————
                LEROY EDWARD JANECKA, JR., Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                 On Appeal from the 2nd 25th District Court
                          Colorado County, Texas
                Trial Court Case No. 15-042 Counts II, III, IV



                         MEMORANDUM OPINION

      Appellant, Leroy Edward Janecka, Jr., has filed a corrected motion to

dismiss his appeal, which he and his attorney have signed. See TEX. R. APP. P.

42.2(a). We have not issued a decision in the appeal, and more than ten days have
passed and the State has not responded or otherwise expressed opposition to the

motion. See TEX. R. APP. P. 10.3(a)(2), 42.2(a).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

all other pending motions as moot.

                                  PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2